Order entered June 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00316-CR

                                MARK THOMAS, JR., Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the 196th District Court
                                    Hunt County, Texas
                                Trial Court Cause No. 27514

                                            ORDER
       Appellant’s June 19, 2013 motion to extend the time to file appellant’s brief is

GRANTED. We ORDER Court Reporter Kelly Bryant to file, by July 25, 2013, either a

supplemental reporter’s record of the hearings held in this case on July 25, 2011, August 8, 2011,

August 15, 2011, and February 1, 2012 or else a letter certifying that the records are unavailable.

       We EXTEND the time to file appellant’s brief until August 26, 2013.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Kelly Bryant.


                                                       /s/   LANA MYERS
                                                             JUSTICE